PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/453,442
Filing Date: 26 Jun 2019
Appellant(s): VMware, Inc.



__________________
Armon Shahdadi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/2022.


    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3,5-10,12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20170060570) and in view of Dimitrakos (US 20160139915) and further in view of Nigam (US 20150142728) and Cameron (US 20150378712)

Claim 1.    Miller discloses a method for lifecycle orchestration in a Software-Defined Data Center (SDDC)(e.g., product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019; disclosed determining upgrade is equivalent to claimed lifecycle orchestration; disclosed multiple computing device is equivalent to claimed SDDC), comprising:

receiving, at an SDDC manager, a super bundle that identifies multiple SDDC elements and corresponding versions for installation, the super bundle including: a first bundle identifying a first SDDC element and a first version; and a second bundle identifying a second SDDC element and a second version (e.g., base cluster 303 includes an inter-node cluster communications protocol function 304 for sending and receiving cluster communications protocol messages to and from other nodes of the cluster.  Such cluster communications protocol messages include version protocol messages for updating product version state, para 0043 (equivalent to claimed SDDC manager);  Product group table 403 identifies the nodes of the group associated with the applicable software product and the version level supported by those nodes.  Product group table 403 is conceptually a table having a variable number of entries 420, each entry containing a node identifier 421 and a potential version 422, and may optionally contain additional data, para 0050 Fig. 4; disclosed group table in inter-node cluster is equivalent to claimed super bundle and disclosed entries are equivalent to claimed first bundle and second bundle; Product dependencies table 402 stores any dependencies of various versions of the applicable software product on other software products, Each entry 410 corresponds to a dependency of a specific version (identified in version identifier field 411) of the applicable software product, 0049 Fig. 4;); and

based on the bundle sequence, causing a first orchestrator to apply the first bundle before a second orchestrator applies the second bundle (e.g., Version protocol function 315 for Product P in Node N therefore generates a Product Installed message, and sends this message to all nodes of the group using inter-node cluster communications function 304 (block 503), i.e., the message is sent to all nodes listed in the product group table 403 of Product P. A separate respective function executing in each of the Product P group nodes is triggered on receipt of the Product Installed message and will update the corresponding product group table in the receiving node, 0058), 

Miller does not disclose, but Dimitrakos discloses
	wherein applying the first bundle includes validating the first version of the first SDDC element against a compliance matrix (e.g., compliance characteristics 212 can be defined in a Cloud Compliance Matrix (CCM), para 0044; mapping 8162 can include mapping resources based on their version 7068.  The mapping can include wildcards such that resources of any version can be mapped to compliance characteristics.  The mapping 8162 maps resources (by version) to identifiers of compliance characteristics, para 0080 Fig. 7).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, as disclosed by Miller with Dimitrakos, providing the benefit of a mechanism for determining an extent or level of technical compliance of a service-based technology for the deployment of a software application accounting for the elasticity of the service based technology (see Dimitrakos, 0016). 

Miller in view of Dimitrakos does not disclose, but Nigam discloses
	upgrade, that, when applied to a first SDDC element, upgrades the first SDDC element to; upgrade, that when applied to a second SDDC element, upgrades the second  SDDC element to (e.g., individual instances need to be upgraded, para 0027; a heterogeneous multi-instance database environment often comprises two sets of interrelated stacks of components such that an upgrade operation applied to the first set of components might impact the compatibility or performance of a second stack of components, middleware components and/or different applications, 0028);

	sequence information for the first and second upgrade bundles (e.g., which upgrade operations need to be performed in which order, 0027 Fig. 3) ;

	making application program interface (API) calls from the SDDC manager to first and second orchestrators, respectively, to identify upgrade needs for the first and second SDDC elements (e.g., for analyzing the multiple database installation to determine which instances need to be upgraded, in which order the individual instances need to be upgraded, 0027; dynamic checking for readiness, 0029; in combination with Miller’s disclosure of pass version protocol messages among software products and modules of the cluster, A triggering event, such as an installation of a local product version upgrade or a message received from another node or product, triggers a re-evaluation of whether a product version supported by the multiple nodes can be upgraded, 0054);

	to check interoperability with current versions of other SDDC elements (e.g., Compatibilities and dependencies are observed.  In some situations the analyzing procedures include checking for compatibility between the current version and a candidate upgrade version, and/or the analyzing procedures includes dynamic checking for readiness, 0029, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam providing the benefit of upgrading the full set of database instances in a multiple database installation (see Nigam, 0027) and complexities in determining which upgrade operations need to be performed in which order (0028).

Miller in view of Dimitrakos and Nigam does not disclose, but Cameron discloses
	plurality of files; bundle file; upgrade bundle files; plurality of upgrade bundles in the super bundle, wherein the first upgrade bundle file; second upgrade bundle file (e.g., A bundle may include multiple payloads and suitable metadata and scripts to support different targets, 0048 ).
	 a metadata file comprising sequence information for the first and second upgrade bundle (e.g., metadata in a feature bundle may include any information that may be used to describe the relationship of its payload with other components in the datacenter to facilitate compatibility determinations, 0049);
	generating, by the SDDC manager, a bundle sequence for applying a subset of the plurality of upgrade bundle files in the super bundle, the subset including the first and the second bundle files and omitting at least one different upgrade bundle file from the super bundle, wherein the bundle sequence is generated based on both the sequence information in the metadata file and information received in response to the API calls (e.g., Plan schedule module 134 facilitates in scheduling a plan that includes various tasks, 0073; "probe" scripts, 0052; updating of various targets may be scheduled sequentially or may be scheduled concurrently with one another, 0075; the bundles displayed for selection may be all the software bundles (e.g., software bundles 122) in storage 120. bundles displayed are the bundles that apply to the selected target, while bundles that do not apply or are not configured for the selected target are not displayed or "greyed out, 0061, 0062 Fig. 2; Referring to FIG. 3B, screenshot 300B includes portion 310, as described above, that lists various software bundles with their respective names that are able to be selected by a user for updating a selected target, 0066).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam with Cameron, providing the benefit of software management module 130 that is configured for, among other things, managing software that is implemented in system 150.  Software management can include, but is not limited to, tracking, upgrading, patching, installing of the software implemented in system 150.  Moreover, the software management can include, among other things, determining dependencies and interrelationships between various "targets" in system 150 (see Cameron, 0026).

Claim 2.    Miller in view of Dimitrakos and Nigam does not disclose, but Cameron discloses
	 extracting sequence information from metadata file of the super bundle to determine which of the first and second bundle to apply first (e.g., metadata in a feature bundle  includes any information that may be used to describe the relationship of its payload with other components in the datacenter to facilitate compatibility determinations, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam with Cameron, providing the benefit of software management module 130 that is configured for, among other things, managing software that is implemented in system 150.  Software management can include, but is not limited to, tracking, upgrading, patching, installing of the software implemented in system 150.  Moreover, the software management can include, among other things, determining dependencies and interrelationships between various "targets" in system 150 (see Cameron, 0026).

Claim 3.    Miller discloses further comprising identifying a third bundle of the super bundle that should not be applied based on the identified upgrade needs (e.g., nodes having the older version of the software product could be dropped from the group upon upgrade, and rejoined to the group later as the software product is updated in those nodes, para 0082).

Claim 5.    Miller does not disclose, but Dimitrakos discloses
wherein the compliance matrix includes a plurality of entries indicating a valid combination of SDDC elements and corresponding versions (e.g., compliance component library 716 includes compliance components 7182, 7184 and 7186 corresponding to each of the compliance criteria 7142, 7144 and 7146, one-to-one mapping between compliance criteria and compliance components.  Equally, there could be a one-to-one mapping between compliance characteristics and compliance components, para 0082-0086 Fig. 8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, as disclosed by Miller with Dimitrakos, providing the benefit of a mechanism for determining an extent or level of technical compliance of a service-based technology for the deployment of a software application accounting for the elasticity of the service based technology (see Dimitrakos, 0016). 

Claim 6.    Miller does not disclose, but Dimitrakos discloses
wherein each of the first and second upgrade bundles includes a metadata manifest with information used to validate the respective upgrade bundle with the compliance matrix (e.g., A compliance characteristic is a characteristic of a deployed software application, such as application 202 deployed for execution in a virtualized computing environment 210.  Each of the compliance characteristics 212 received by the receiver 222 are used to determine an extent or level of compliance of the software application 202 when deployed, para 0025, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, as disclosed by Miller with Dimitrakos, providing the benefit of a mechanism for determining an extent or level of technical compliance of a service-based technology for the deployment of a software application accounting for the elasticity of the service based technology (see Dimitrakos, 0016). 

Claim 7.    Miller discloses further comprising, after upgrading the first SDDC element to the first version by the first orchestrator using the first upgrade bundle, upgrading the second SDDC element to the second version by the second orchestrator using the second upgrade bundle (e.g., Each of the other product upgrade functions then determines whether its corresponding product can be upgraded as a result of the recent upgrade to the first product, and if so, another set of cluster protocol messages is sent.  This cycle continues until all dependent products have been updated, para 0016).

Claim 8.   Miller discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for lifecycle orchestration in a Software-Defined Data Center (SDDC), (e.g.,  update is performed and a cluster protocol message is sent to all other products notifying them of the upgrade, 0016, product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019),  the stages comprising:

receiving, at an SDDC manager, a super bundle that identifies multiple SDDC elements and corresponding versions for installation, the super bundle including: a first bundle identifying a first SDDC element and a first version; and a second bundle identifying a second SDDC element and a second version  (e.g., base cluster 303 includes an inter-node cluster communications protocol function 304 for sending and receiving cluster communications protocol messages to and from other nodes of the cluster.  Such cluster communications protocol messages include version protocol messages for updating product version state, para 0043 (equivalent to claimed SDDC manager);  Product group table 403 identifies the nodes of the group associated with the applicable software product and the version level supported by those nodes.  Product group table 403 is conceptually a table having a variable number of entries 420, each entry containing a node identifier 421 and a potential version 422, and may optionally contain additional data, para 0050 Fig. 4; disclosed group table is equivalent to claimed bundle and disclosed entries are equivalent to claimed first bundle and second bundle);  and

based on the bundle sequence, causing a first orchestrator to apply the first bundle before a second orchestrator applies the second bundle (e.g., Version protocol function 315 for Product P in Node N therefore generates a Product Installed message, and sends this message to all nodes of the group using inter-node cluster communications function 304 (block 503), i.e., the message is sent to all nodes listed in the product group table 403 of Product P. A separate respective function executing in each of the Product P group nodes is triggered on receipt of the Product Installed message and will update the corresponding product group table in the receiving node, 0058).

Miller does not disclose, but Dimitrakos discloses
	wherein applying the first bundle includes validating the first version of the first SDDC element against a compliance matrix (e.g., compliance characteristics 212 can be defined in a Cloud Compliance Matrix (CCM), para 0044; mapping 8162 can include mapping resources based on their version 7068.  The mapping can include wildcards such that resources of any version can be mapped to compliance characteristics.  The mapping 8162 maps resources (by version) to identifiers of compliance characteristics, para 0080 Fig. 7).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, as disclosed by Miller with Dimitrakos, providing the benefit of a mechanism for determining an extent or level of technical compliance of a service-based technology for the deployment of a software application accounting for the elasticity of the service based technology (see Dimitrakos, 0016). 

Miller in view of Dimitrakos does not disclose, but Nigam discloses
	upgrade, that, when applied to a first SDDC element, upgrades the first SDDC element to; upgrade, that when applied to a second SDDC element, upgrades the second  SDDC element to (e.g., individual instances need to be upgraded, para 0027; a heterogeneous multi-instance database environment often comprises two sets of interrelated stacks of components such that an upgrade operation applied to the first set of components might impact the compatibility or performance of a second stack of components, middleware components and/or different applications, 0028);

	sequence information for the first and second upgrade bundles (e.g., which upgrade operations need to be performed in which order, 0027) ;

	making application program interface (API) calls from the SDDC manager to first and second orchestrators, respectively, to identify upgrade needs for the first and second SDDC elements (e.g., for analyzing the multiple database installation to determine which instances need to be upgraded, in which order the individual instances need to be upgraded, 0027; dynamic checking for readiness, 0029; in combination with Miller’s disclosure of pass version protocol messages among software products and modules of the cluster, A triggering event, such as an installation of a local product version upgrade or a message received from another node or product, triggers a re-evaluation of whether a product version supported by the multiple nodes can be upgraded, 0054);

	to check interoperability with current versions of other SDDC elements (e.g., Compatibilities and dependencies are observed.  In some situations the analyzing procedures include checking for compatibility between the current version and a candidate upgrade version, and/or the analyzing procedures includes dynamic checking for readiness, 0029, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam providing the benefit of upgrading the full set of database instances in a multiple database installation (see Nigam, 0027) and complexities in determining which upgrade operations need to be performed in which order (0028).

Miller in view of Dimitrakos and Nigam does not disclose, but Cameron discloses
	plurality of files; bundle file; upgrade bundle files (e.g., A bundle may include multiple payloads and suitable metadata and scripts to support different targets, 0048 ).	
	the sequence information comprising a plurality of sequential numbers indicating the order in which the first and second upgrade bundles should be applied (e.g., metadata in a feature bundle includes any information that may be used to describe the relationship of its payload with other components in the datacenter to facilitate compatibility determinations, 0049);

	generating, by the SDDC manager, a bundle sequence for applying a subset of the plurality of upgrade bundle files in the super bundle, the subset including the first and the second bundle files and omitting at least one different upgrade bundle file from the super bundle, wherein the bundle sequence is generated based on both the sequence information in the metadata file and information received in response to the API calls (e.g., Plan schedule module 134 facilitates in scheduling a plan that includes various tasks, 0073; "probe" scripts, 0052; updating of various targets may be scheduled sequentially or may be scheduled concurrently with one another, 0075; the bundles displayed for selection may be all the software bundles (e.g., software bundles 122) in storage 120. bundles displayed are the bundles that apply to the selected target, while bundles that do not apply or are not configured for the selected target are not displayed or "greyed out, 0061, 0062 Fig. 2; Referring to FIG. 3B, screenshot 300B includes portion 310, as described 
above, that lists various software bundles with their respective names that are able to be selected by a user for updating a selected target, 0066).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam with Cameron, providing the benefit of software management module 130 that is configured for, among other things, managing software that is implemented in system 150.  Software management can include, but is not limited to, tracking, upgrading, patching, installing of the software implemented in system 150.  Moreover, the software management can include, among other things, determining dependencies and interrelationships between various "targets" in system 150 (see Cameron, 0026).

Claim 9 is rejected for reasons similar to claim 2 (see above).

Claim 10 is rejected for reasons similar to claim 3 (see above).

Claim 12 is rejected for reasons similar to claim 5 (see above).

Claim 13is rejected for reasons similar to claim 6 (see above).

Claim 14 is rejected for reasons similar to claim 7 (see above).

Claim 15.    Miller discloses a system for lifecycle orchestration in a Software-Defined Data Center (SDDC) (e.g., product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019), comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions (e.g., memory 202 Fig. 2); and
a computing device including a hardware-based processor that executes the instructions to carry out stages (e.g., CPU, Fig. 2; Operating system kernel 301 is code executable on processor 201 and state data which together provide various low-level software functions, para 0042) comprising:

receiving, at an SDDC manager, a super bundle that identifies multiple SDDC elements and corresponding versions for installation, the super bundle including:

a first bundle identifying a first SDDC element and a first version; and a second bundle identifying a second SDDC element and a second version  (e.g., base cluster 303 includes an inter-node cluster communications protocol function 304 for sending and receiving cluster communications protocol messages to and from other nodes of the cluster.  Such cluster communications protocol messages include version protocol messages for updating product version state, para 0043 (equivalent to claimed SDDC manager);  Product group table 403 identifies the nodes of the group associated with the applicable software product and the version level supported by those nodes.  Product group table 403 is conceptually a table having a variable number of entries 420, each entry containing a node identifier 421 and a potential version 422, and may optionally contain additional data, para 0050 Fig. 4; disclosed group table is equivalent to claimed bundle and disclosed entries are equivalent to claimed first bundle and second bundle); ; 
determining a bundle sequence that identifies which of the first and second bundles to apply first based on the super bundle (e.g., Product dependencies table 402 stores any dependencies of various versions of the applicable software product on other software products, Each entry 410 corresponds to a dependency of a specific version (identified in version identifier field 411) of the applicable software product, 0049 Fig. 4;); and 
based on the bundle sequence, causing a first orchestrator to apply the first bundle before a second orchestrator applies the second bundle (e.g., Version protocol function 315 for Product P in Node N therefore generates a Product Installed message, and sends this message to all nodes of the group using inter-node cluster communications function 304 (block 503), i.e., the message is sent to all nodes listed in the product group table 403 of Product P. A separate respective function executing in each of the Product P group nodes is triggered on receipt of the Product Installed message and will update the corresponding product group table in the receiving node, 0058),.

Miller does not disclose, but Dimitrakos discloses
	wherein applying the first bundle includes validating the first version of the first SDDC element against a compliance matrix (e.g., compliance characteristics 212 can be defined in a Cloud Compliance Matrix (CCM), para 0044; mapping 8162 can include mapping resources based on their version 7068.  The mapping can include wildcards such that resources of any version can be mapped to compliance characteristics.  The mapping 8162 maps resources (by version) to identifiers of compliance characteristics, para 0080 Fig. 7).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, as disclosed by Miller with Dimitrakos, providing the benefit of a mechanism for determining an extent or level of technical compliance of a service-based technology for the deployment of a software application accounting for the elasticity of the service based technology (see Dimitrakos, 0016). 

Miller in view of Dimitrakos does not disclose, but Nigam discloses
	upgrade, that, when applied to a first SDDC element, upgrades the first SDDC element to; upgrade, that when applied to a second SDDC element, upgrades the second  SDDC element to (e.g., individual instances need to be upgraded, para 0027; a heterogeneous multi-instance database environment often comprises two sets of interrelated stacks of components such that an upgrade operation applied to the first set of components might impact the compatibility or performance of a second stack of components, middleware components and/or different applications, 0028);

	sequence information for the first and second upgrade bundles (e.g., which upgrade operations need to be performed in which order, 0027) ;

	making application program interface (API) calls from the SDDC manager to first and second orchestrators, respectively, to identify upgrade needs for the first and second SDDC elements (e.g., for analyzing the multiple database installation to determine which instances need to be upgraded, in which order the individual instances need to be upgraded, 0027; dynamic checking for readiness, 0029; in combination with Miller’s disclosure of pass version protocol messages among software products and modules of the cluster, A triggering event, such as an installation of a local product version upgrade or a message received from another node or product, triggers a re-evaluation of whether a product version supported by the multiple nodes can be upgraded, 0054);

	to check interoperability with current versions of other SDDC elements (e.g., Compatibilities and dependencies are observed.  In some situations the analyzing procedures include checking for compatibility between the current version and a candidate upgrade version, and/or the analyzing procedures includes dynamic checking for readiness, 0029, 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam providing the benefit of upgrading the full set of database instances in a multiple database installation (see Nigam, 0027) and complexities in determining which upgrade operations need to be performed in which order (0028).

Miller in view of Dimitrakos and Nigam does not disclose, but Cameron discloses
		plurality of files; bundle file; upgrade bundle files; plurality of upgrade bundles in the super bundle, wherein the first upgrade bundle file; second upgrade bundle file (e.g., A bundle may include multiple payloads and suitable metadata and scripts to support different targets, 0048 ).	
	the sequence information  for the plurality of upgrade bundle files (e.g., metadata in a feature bundle includes any information that may be used to describe the relationship of its payload with other components in the datacenter to facilitate compatibility determinations, 0049);

	generating, by the SDDC manager, a bundle sequence for applying a subset of the plurality of upgrade bundle files in the super bundle, the subset including the first and the second bundle files and omitting at least one different upgrade bundle file from the super bundle, wherein the bundle sequence is generated based on both the sequence information in the metadata file and information received in response to the API calls (e.g., Plan schedule module 134 facilitates in scheduling a plan that includes various tasks, 0073; "probe" scripts, 0052; updating of various targets may be scheduled sequentially or may be scheduled concurrently with one another, 0075; the bundles displayed for selection may be all the software bundles (e.g., software bundles 122) in storage 120. bundles displayed are the bundles that apply to the selected target, while bundles that do not apply or are not configured for the selected target are not displayed or "greyed out, 0061, 0062 Fig. 2; Referring to FIG. 3B, screenshot 300B includes portion 310, as described 
above, that lists various software bundles with their respective names that are able to be selected by a user for updating a selected target, 0066).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the product upgrade function is associated with each of multiple software products installed in a set of multiple computing devices, para 0015; independently determining upgrade eligibility for each product supported by a cluster, 0019, and version protocol function 315 for Product P in Node N then makes a determination whether to initiate upgrade of the current version of Product P in use by the node group of the cluster, 0062, as disclosed by Miller with Dimitrakos, with Nigam with Cameron, providing the benefit of software management module 130 that is configured for, among other things, managing software that is implemented in system 150.  Software management can include, but is not limited to, tracking, upgrading, patching, installing of the software implemented in system 150.  Moreover, the software management can include, among other things, determining dependencies and interrelationships between various "targets" in system 150 (see Cameron, 0026).

Claim 16 is rejected for reasons similar to claim 2 (see above).

Claim 17 is rejected for reasons similar to claim 3 (see above).

Claim 19 is rejected for reasons similar to claim 6 (see above).

Claim 20 is rejected for reasons similar to claim 7 (see above).




(2) Response to Argument

For independent claims 1, 8 and 15, Appellant argues that the cited references Miller, Nigam and Cameron do not disclose the limitations related to:

generating a bundle sequence for applying upgrade files based on both sequence information in the metadata file from the received bundle, and upgrade needs identified in API calls of data center elements. 

Appellant also argues motivation to combine based on hindsight.   Appellant’s arguments are not persuasive.

The combination of Miller, Nigam and Cameron renders the limitations as obvious.

A)		Limitation of generating a bundle sequence based on both metadata sequence information and API calls to data center elements:

Cameron, in combination with Miller and Nigam renders this limitation as obvious.

Specifically, Cameron discloses plan schedule module 134 for scheduling a plan that includes various tasks and their phases to implement the updating of a target (0073); various types of information associated with the selected task phase are displayed and the user may interact with such information (0076, Fig. 3B).  Various task phases may be controlled or modified by user input. For example, plan schedule module 134 automatically generates plan 200 that includes various task phases 220.   The unified graphical user interface is able to access the metadata in software bundles 122 and interpret the metadata in such a way that the implementation of the software bundles (0157).  Screenshot 300A includes portion 320 that includes a column describing various attributes of the various software bundles (0065, Fig. 3A).   Cameron’s disclosed user interface to access software bundles are equivalent to claimed API calls since software bundles are software similar to APIs.   Cameron’s disclosure of providing an interface to the user to modify task phases for execution renders obvious the claimed limitation of both metadata sequence and API calls, since Cameron provides both sequential order of task based on dependency with the selected targets to have software updates (0072) and then later allows a user to modify the task phases via an interface.  

Cameron further discloses FIGS. 1 and 2, in response to selection of a target and a software bundle, dependency determining module 133 automatically determines any dependency issues with the selected target and the selected software bundle… for updating selected target (0071).    Cameron discloses that Action scripts (0047) are bundle files provided by the software vendor since the vendor is likely to know precisely what steps and sequence of steps are needed to properly install the payload in a target which may involve installing a new version of software, upgrading a portion of the software, patching the software, and so on (0051).   

 The disclosed version for upgrade are equivalent to claimed sequence information since version is metadata about the upgrade of a component.  Cameron’s disclosed targets is equivalent to claimed SDDC element (0026).  Cameron’s disclosed target is equivalent to claimed data center element, and disclosed screenshot 300A that lists software bundles for updating renders claimed metadata as obvious.

In combination, Nigam discloses that when the advisor engine 122 has analyzed an installation to determine a set of upgrade operations, the planning engine can determine an order in which to apply the upgrade operations to upgrade the databases (0054, 0070).  An advisor engine operates autonomously to schedule upgrades (0079).  A planning phase uses analysis phase results to generate plans (e.g., one or more schedules) for independent sequences of upgrade operations (0097).  The  planning phase can output a plan of upgrade operations (e.g., upgrade schedules 222) for user review and/or to drive execution of the upgrade operations in an execution phase (0097).  A group graphical user interface screen device might also display a sequence of operations performed during the upgrade (0102).   A sequencer 106 serves to determine in which order to apply individual operations from among the set of candidate upgrade operations (see operation 613), and a parallelizer 108 serves to parallelize groups of operations within the sequence (see operation 614) (0140).   The engines communicates to any other engine or unit over communication path 605 (0139).

Nigam further discloses a suggested list and sequence of patches as  recommended (or required) to apply to various stack components. (0043) Operating system patches to provide compatibility for various stack components. (0044) A list of applicable compatibility rules (e.g., compatibility rules to be observed in an upgrade) (0039, Table 1).   There may be reasons to upgrade one or another database (or application), and there may be reasons not to upgrade one or another database (or application) (0067).  Nigam’s disclosed compatibility rules render the claimed metadata as obvious since the compatibility rules provide a sequence of patches to apply to the stack components.  Nigam’s disclosed database/targets are equivalent to claimed data center elements.

Both Cameron and Nigam disclose planning for upgrading/updating sequence that are subject to user review/modification.  This renders obvious the claimed generating a bundle sequence… based on both sequence information in a metadata file and information received via API, since user input/review are interface calls on the application running.

In combination, Miller discloses version data record 316 comprises a product dependencies table portion 402, and a product group table portion 403 to determine whether nodes have new version installed.. current version could possibly be upgraded (0068).  Product dependencies table 402 stores any dependencies of various versions of the applicable software product (0049, 0057, Fig. 4).  Product group table 403 identifies the nodes of the group associated with the applicable software product and the version level supported by those nodes (0050; 0065, Fig. 7).  Miller’s disclosed dependencies of the new version of the product (P) is equivalent to claimed metadata sequence information.  Exchanges of version protocol message and handles version state maintenance for the corresponding software product or base cluster using data in the corresponding version data record 316 (0046).   Miller’s disclosed messages and scan to determine version installed and determine whether to upgrade renders obvious the claimed API calls because the claimed API calls request version information from storage locations to determine whether to upgrade.


B)	Motivation/Hindsight – Miller, Nigam and Cameron relate to having a plan/schedule for upgrading software versions across databases/targets/nodes, considering the sequence/version/upgrade needs of the new software product, along with the needs/of the nodes/targets/databases.   Cameron relates to datacenter and its components function properly and efficiently. The many layers of dependency add to the complexity and difficulty of properly managing and maintain the datacenter and its components (0005).  Miller relates to management of multiple computer systems and upgrades to software installed on multiple computer systems of a cluster or other multi-system environment (0002).  Nigam relates to  determining upgrade schedules for a non-intrusive mass upgrade of multi-database installations (0001) for enterprise databases (0002).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GAUTAM SAIN/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner  

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.